DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is recites the limitation "the second opening" in line 8. Claim 15 recites “at least one opening” in line 2 but does not disclose “a first opening” and “a second opening” anywhere else in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 are also rejected under the same grounds for being dependent on claim 15.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 6-9, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al. (“Wells” hereinafter) (US PG PUB 2015/0239644).
Regarding claims 1, 15, 16, and 19, Wells discloses a cartridge apparatus (item 110, figure 1) for a shaving lather dispenser apparatus (the refill unit 110 is capable of holding a shaving liquid, paragraphs [0004], [0015]), comprising: 
a mixture cartridge (item 116, figure 1) having a body with first (item 150, figure 2) and second openings (item 216, figure 2); 
an outlet port extension (item 117, figures 1-3) configured to be coupled to an inlet port (item 125, figure 1) of the lather dispenser;
a cavity in communication with the first and second openings, and a first fluid control valve (item 208, figure 2, paragraph [0020]) situated at least in part within the outlet port extension, the cavity configured to contain a liquid shaving lather solution (paragraphs [0004], [0015]) the cavity is capable of holding a liquid for dispensing); 
the first fluid control valve configured to control a flow of the fluid through the second opening (paragraph [0021]); 
the first fluid control valve configured to be opened to provide flow of the liquid shaving lather solution through the second opening when coupled to an actuator (item 104, figure 1, paragraph [0017]) of a lather dispenser; and 

Regarding claims 6 and 7, Wells discloses that the body has at least one wall which defines a substantially cylindrical profile (the neck wall profile is cylindrical, paragraph [0023], figure 2) and at least a portion of the cavity is defined by the at least one wall (figures 1-3).
Regarding claims 8 and 9, Wells discloses that the body has a plurality of side and end walls which define a substantially square or rectangular profile (body has square profile as seen in cross-section, figure 1) and at least a portion of the cavity is defined by plurality of side and end walls (figure 1).
Regarding claim 14, Wells discloses that the mixture cartridge further comprises an inner floor that is inclined to direct a flow of the liquid shaving lather solution towards the second opening (figure 1).

Allowable Subject Matter
6.	Claims 2-5, 10-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
7.	Furthermore, claims 17 and 18 are also objected to as being dependent upon a rejected base claim, but would be allowable (provided that 112 (b) rejection is overcome) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to refill units or cartridge structures for fluid dispensers: US PN 5,209,377, US PN 6,082,586, US PG PUB 2010/0176155, and McNulty (US PN 9,038,862). The following prior art discloses subject matter related to a gas-producing and dispensing cartridge (unclaimed subject matter): US PN 5,106,597.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Vishal Pancholi/Primary Examiner, Art Unit 3754